United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 16-3191
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                         Taylor Trinity Marie McHatten

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa, Waterloo
                                 ____________

                              Submitted: June 9, 2017
                               Filed: August 4, 2017
                                   ____________

Before WOLLMAN, GRUENDER, and SHEPHERD, Circuit Judges.
                       ____________

SHEPHERD, Circuit Judge.

      Appellant Taylor McHatten brings the instant appeal arguing that the district
court1 erred in its recommendation that McHatten’s federal sentence run
consecutively to a yet-to-be-imposed sentence in Iowa state court. During the

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
pendency of this appeal, the state court case was dismissed. Because it is not
currently possible for McHatten to be sentenced in the dismissed state court case, her
appeal is dismissed as moot.

                                   I. Background

      McHatten was involved in a physical altercation with her neighbor after her
neighbor scolded McHatten’s child. This scuffle culminated in an intoxicated
McHatten retrieving a loaded 22-caliber rifle from her house and using the butt end
of the rifle to smash some of the windows located on her neighbor’s door. The
neighbor called the police, and McHatten was arrested.

       As a result, McHatten was indicted in federal court on one count of being a
felon in possession of a firearm, in violation of 18 U.S.C. § 922(g). McHatten also
faced charges arising from this same conduct in the Iowa District Court for Black
Hawk County, case number FECR209474. The state court proceeding involved three
charges: first degree burglary, felon in possession of a firearm, and fourth degree
criminal mischief. McHatten subsequently pled guilty to the sole count in the federal
case, and the matter proceeded to sentencing.

        The district court sentenced McHatten to 64 months imprisonment. Citing
USSG § 5G1.3(c), the district court determined that this sentence should run
concurrently with any sentence imposed on the state court felon in possession charge.
The court then gave the following recommendation: “Pursuant to 18 U.S.C. § 3584,
it is recommended that the sentence for the instant offense be ordered to run
consecutively to any term of imprisonment that may be imposed in The Iowa District
Court for Black Hawk County, Case No[]. . . . FECR209474 (Counts 1 and 3) . . . .”

      McHatten brings this appeal arguing that USSG § 5G1.3 requires the district
court to recommend that the federal sentence run concurrently to any sentence

                                         -2-
imposed in the identified state court case because the state and federal charges arose
from the same relevant conduct. While this appeal was pending, however, Iowa
District Court case number FECR209474 was dismissed without prejudice. We
ordered the parties to submit their views on whether this dismissal impacts
McHatten’s appeal, and we now hold that the appeal is moot because we can award
no effectual relief to McHatten.

                                     II. Discussion

        “Article III of the Constitution limits federal-court jurisdiction to ‘cases’ and
‘controversies.’” Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 669 (2016)
(quoting U.S. Const. art. III, § 2). This requirement persists throughout all stages of
litigation, so “[i]f an intervening circumstance deprives the plaintiff of a personal
stake in the outcome of the lawsuit, at any point during litigation, the action can no
longer proceed and must be dismissed as moot.” Id. (internal quotation marks
omitted).

       In United States v. Harris, 669 F.3d 908, 910 (8th Cir. 2012), we dealt with an
issue similar to that presented here. The only substantive argument on appeal was
whether the district court erred in failing to specify that Harris’s “federal sentence
was to run concurrently with the remainder of the undischarged portion of his state
sentence.” Id. During the appeal, Harris’s state sentence was discharged, and we
held that this rendered his appeal moot “because there is no effectual relief available
to Harris.” Id. “Even if Harris prevailed on the merits of his argument,” we reasoned,
“no time served since the date of the federal sentencing could be credited toward
Harris’s state sentence, because the state sentence has been discharged.” Id.

      Harris largely controls the outcome here. The sole issue McHatten presents on
appeal is whether the district court plainly erred in recommending that her federal
sentence run consecutively to a yet-to-be-imposed state sentence stemming from the

                                          -3-
same relevant conduct.2 However, because the state court charges have been
dismissed, McHatten can no longer be sentenced in that case. Thus, even if she were
to prevail, we could not order the district court to recommend that her federal
sentence run concurrently to her state court sentence because there will be no state
court sentence imposed in case number FECR209474.

       Although the charges were dismissed without prejudice, the district court’s
decision to tie the sentencing to a specific case number, rather than McHatten’s
conduct, would require us to speculate that she could be reindicted under that same
case number in order to reach the merits of her appeal. Even if this were possible, “a
speculative possibility is not a basis for retaining jurisdiction over a moot case.” In
re Operation of the Mo. River Sys. Litig., 421 F.3d 618, 631-32 (8th Cir. 2005)
(internal quotation marks omitted).

                                     III. Conclusion

      “[B]ecause there is no effectual relief available to” McHatten, we dismiss her
appeal as moot. See Harris, 669 F.3d at 910.
                      ______________________________




      2
       McHatten did not object to this issue at sentencing, so we would have
reviewed for plain error. See United States v. Stokes, 750 F.3d 767, 771 (8th Cir.
2014) (“To establish plain error, [a defendant] must prove (1) there was error, (2) the
error was plain, and (3) the error affected h[er] substantial rights.” (first alteration in
original) (internal quotation marks omitted)).

                                           -4-